Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered April 19, 2010, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender whose prior conviction was a violent felony, to a term of six years, unanimously affirmed.
Defendant’s waiver of his right to appeal was invalid because the court conflated the appeal waiver with the rights automatically waived by the guilty plea. Nonetheless, the court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, including its evaluation of inconsistencies in testimony (see People v Prochilo, 41 NY2d 759, 761 [1977]). Evidence credited by the court established a lawful car stop, followed by a lawful seizure of drugs. Concur — Tom, J.P, Mazzarelli, Acosta, DeGrasse and Román, JJ.